Citation Nr: 1829069	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  17-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric condition.

2. Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 and November 1957. 

These matters come before the Board of Veterans' Appeals (Board) from the February 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in March 2018, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The claim for entitlement to service connection for an acquired psychiatric condition was last denied in a February 2003 rating decision, the Veteran did not appeal the decision.

2. Some of the evidence submitted subsequent to the February 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric condition.

3. The Veteran's persistent depressive disorders with intermittent major depression and unspecified anxiety disorder is related to active service.


CONCLUSIONS OF LAW

1. The unappealed February 2003 rating decision which denied service connection for an acquired psychiatric condition is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the February 2003 RO decision that denied entitlement to service connection for an acquired psychiatric condition is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3. The criteria for service connection for persistent depressive disorders with intermittent major depression and unspecified anxiety disorder have been met. 38 U.S.C. § 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric condition.

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for an acquired psychiatric condition was last denied in February 2003.The Veteran did not appeal the February 2003 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a May 2015 RO decision.


Evidence of record at time of last final denial

At the time of the February 2003 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, a VA medical examination, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records and medical opinions in regard to the Veteran's psychiatric condtion. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric condition. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional medical treatment records and opinions were not within the claims file at the time of the February 2003 RO decision. The additional records go to the basis of the Veteran's claim for entitlement to service connection for an acquired psychiatric condition. Thus, the Board finds the medical records and medical opinions obtained after the February 2003 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for an acquired psychiatric condition, is reopened.


Entitlement to service connection for an acquired psychiatric condition

Having reopened the Veteran's acquired psychiatric condition claim, the Board must now determine whether the reopened claim of entitlement to service connection for an acquired psychiatric condition may be granted on the merits, de novo.

The Veteran contends that he has an acquired psychiatric condition related to his military service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has an acquired psychiatric disability that either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran has persistent depressive disorders with intermittent major depression and unspecified anxiety disorder that is etiologically related to the Veteran's active service.

The Board notes, and VA concedes, that during the Veteran's active service he was treated for and diagnosed with a mental condition. Importantly, in October 1956 the Veteran experience what was referred to at the time as a "mental breakdown". (See October 1956 Clinical Record). The Veteran was subsequently diagnosed with mild anxiety. (See January 1957 Clinical Record).

In an April 2017 private medical examination, the Veteran was diagnosed with persistent depressive disorders with intermittent major depression and unspecified anxiety disorder. The private examiner, Dr. J. A., opined that the Veteran's current mental disorders are at least as likely as not to have begun while he was in service. In support of his medical opinion, Dr. J. A. noted the Veteran's in-service hospitalization for his mental conditions and his in-service treatment for anxiety and other mental illnesses. 

In a March 2018 private medical addendum, Dr. J. A. again concluded that the Veteran's current psychiatric condition is at least as likely as not incurred in or caused by his military service. Noting the Veteran's in-service diagnosis of passive-aggressive personality, Dr. J. A. explained that the in-service diagnosis did not fit the Veteran's clinical presentation at the time or later.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric condition, to include persistent depressive disorders with intermittent major depression and unspecified anxiety disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a persistent depressive disorders with intermittent major depression and unspecified anxiety disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric condition, and to that extent, the claim is granted.

Entitlement to service connection for persistent depressive disorders with intermittent major depression and unspecified anxiety disorder is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


